 

EXHIBIT (10)(i)

SUMMARY OF NONEMPLOYEE DIRECTOR COMPENSATION

On August 23, 2010, the Board of Directors (the “Board”) of The Boeing Company
(the “Company”) approved an increase in the annual cash retainer for nonemployee
directors from $100,000 to $110,000 and an increase in the annual retainer in
deferred stock units for nonemployee directors from $130,000 to $140,000,
effective January 1, 2011. The remaining components of nonemployee director
compensation remain unchanged from the amounts described in the Company’s Proxy
Statement for its 2010 Annual Meeting of Shareholders.

Nonemployee Director Compensation

(Effective January 1, 2011)

 

Annual Cash Retainer

   $ 110,000   

Annual Retainer in Deferred Stock Units

   $ 140,000   

Audit Committee Chair Annual Retainer

   $ 15,000   

Governance, Organization and Nominating Committee Chair Annual Retainer

   $ 15,000   

Compensation Committee Chair Annual Retainer

   $ 15,000   

Finance Committee Chair Annual Retainer

   $ 15,000   

Special Programs Committee Chair Annual Retainer

   $ 15,000   

Lead Director Annual Retainer

   $ 25,000   